Case: 20-1270    Document: 45    Page: 1   Filed: 12/23/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                    KEYNETIK, INC.,
                       Appellant

                            v.

        SAMSUNG ELECTRONICS CO., LTD.,
                    Appellee
             ______________________

                        2020-1270
                  ______________________

     Appeal from the United States Patent and Trademark
 Office, Patent Trial and Appeal Board in No. IPR2018-
 00985.
                  ______________________

                Decided: December 23, 2020
                  ______________________

     EDWARD F. BEHM, Armstrong Teasdale, LLP, Philadel-
 phia, PA, argued for appellant. Also represented by MARK
 W. HALDERMAN.

    PHILLIP W. CITROEN, Paul Hastings LLP, Washington,
 DC, argued for appellee. Also represented by NAVEEN
 MODI, CHETAN BANSAL, STEPHEN BLAKE KINNAIRD, JOSEPH
 PALYS.
                ______________________
Case: 20-1270      Document: 45       Page: 2   Filed: 12/23/2020




 2             KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



     Before DYK, CLEVENGER, and O’MALLEY, Circuit Judges.
 O’MALLEY, Circuit Judge.
     Appellant KEYnetik, Inc. (“KEYnetik”) appeals a final
 written decision of the Patent Trial and Appeal Board
 (“Board”) finding claims 22 and 23 of U.S. Patent No.
 7,966,146 B2 (“the ’146 patent”) unpatentable as obvious.
 Samsung Elecs. Co., Ltd. v. KEYnetik, Inc., No. IPR2018-
 00985, 2019 Pat. App. LEXIS 13623 (P.T.A.B. Nov. 5, 2019)
 (“Board Decision”). KEYnetik argues that the Board com-
 mitted two errors in construing the claimed “sleep com-
 mand” limitation, and that the Board’s obviousness
 analysis was premised on its erroneous construction.
     While we find no error in the Board’s conclusion re-
 garding the scope of the claimed “sleep command,” we
 agree with KEYnetik that the Board erred with respect to
 the claim limitation requiring that the “sleep command” be
 sent “after the command is executed.” We therefore affirm-
 in-part and reverse-in-part the Board’s claim construction.
 Because the Board’s obviousness determination stemmed
 from its erroneous construction, we vacate the Board’s final
 written decision and remand for further proceedings.
                         BACKGROUND
     KEYnetik owns, by assignment, the ’146 patent, which
 relates generally to using accelerometers to sense move-
 ment of a device and translating sensed movement into
 commands. ’146 patent at Abstract and col.1, ll. 20–27.
 The patent describes a device “having at least one mounted
 accelerometer configured to sense movement on at least
 one sensitivity axis.” Id. at col. 3, ll. 5–6. An exemplary
 device is a “handheld computing device with a visual dis-
 play” that has “a cursor in communication with the visual
 display [that] is moved across the display in response to
 sensed motion.” Id. at col. 10, ll. 9–12. Figure 9, below,
Case: 20-1270      Document: 45     Page: 3   Filed: 12/23/2020




 KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.           3



 shows an embodiment of the article—a “handheld com-
 puter:”




      The claimed “article” includes: (1) a “motion input al-
 gorithm;” and (2) a “step motion algorithm.” Id. at claim
 22. The “motion input algorithm” converts movement data
 from the accelerometer into commands. Id. at col. 10, ll. 1–
 49. “Step motion” allows a user to change position while
 operating a device. Id. at col. 13, ll. 55–59. The specifica-
 tion defines “step motion” as “a code to translate user in-
 tentions into a precise command such as movement of a
 pointer over the grid cells and to allow readjustment of the
 system between steps.” Id. at col. 13, ll. 51–54. The “sim-
 ple step motion code” described in the ’146 patent intro-
 duces an “insensitivity” timeout, or a “sleep period,” as part
 of its “Simple Step Motion algorithm.” Id. at col. 14, ll. 3–
 5. During the “insensitivity” timeout or “sleep period,” “the
 system automatically balances itself to compensate for the
 changes in orientation towards gravity and other external
 forces.” Id. at 14:3–14.
Case: 20-1270     Document: 45      Page: 4   Filed: 12/23/2020




 4           KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



     Figure 12 of the ’146 patent is a flowchart illustrating
 a step motion algorithm:




     The specification explains that, after a command from
 the motion input algorithm is received (1202) and executed
 (1204), a “sleep command is sent to a motion input algo-
 rithm (1206).” Id. at col. 14, ll. 22–24. “The sleep command
 blocks any new commands from the motion input algo-
 rithm.” Id. at col. 14, ll. 24–25. During the “sleep” period,
 “the user can bring the handheld device back to restore the
 viewing angle or change the position to stay comfortable.”
 Id. at col. 14, ll. 14–16. After the “sleep” time elapses, the
 “simple step motion algorithm” sends a “‘Wake up’ com-
 mand to the motion input algorithm (1208) to resume send-
 ing motion input commands.” Id. at col. 14, ll. 37–39.
     As noted, claims 22 and 23 are at issue on appeal.
 Claims 22 recites:
     22. An article comprising:
     a body having at least one mounted accelerometer,
     configured to sense movement on at least one sen-
     sitivity axis;
Case: 20-1270      Document: 45      Page: 5     Filed: 12/23/2020




 KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.              5



     a computer readable carrier including a motion in-
     put algorithm configured to translate the sensed
     movement received from the at least one accel-
     erometer into a command, and a step motion algo-
     rithm to process the command, the step motion
     algorithm including instructions comprising:
     instructions to execute a command from the motion
     input algorithm,
     instructions to send a sleep command to the motion
     input algorithm after the command is executed;
     and
     instructions to re-activate the motion sensing algo-
     rithm from the sleep command after elapse of a de-
     fined period of time.
 ’146 patent, col. 18, ll. 10–25. Claim 23 recites “[t]he article
 of claim 22, wherein the sleep communication instructions
 temporarily block execution of a new command from the
 motion sensing algorithm.” Id. at col. 18, ll. 26–28.
      Samsung Electronics Co., Ltd. (“Samsung”) petitioned
 for inter partes review (“IPR”) of claims 22 and 23, assert-
 ing obviousness based on two prior art references. The first
 reference, U.S. Patent No. 7,535,456 (“Liberty”), discloses
 “techniques and devices for processing motion data associ-
 ated with a device, e.g., a handheld device, to remove unin-
 tentional movement associated therewith.” Liberty, at col.
 1, ll. 30–33. In particular, Liberty describes a three-dimen-
 sional “pointing device” that allows a user to move a cursor
 on a display screen through “fine mode clicking” or “coarse
 mode clicking.” Id. at col. 3, ll. 56–61; Id. at col. 17, ll. 12–
 25. The second reference, U.S. Patent No. 6,847,351
 (“Noguera”), discloses a “pointer positioning scheme” that
 “allows a user to control where a pointer is displayed on a
 display screen simply by changing the orientation of the
 hand-held device, while automatically adjusting to differ-
 ent preferred orientations of the hand-held device.”
Case: 20-1270    Document: 45       Page: 6   Filed: 12/23/2020




 6           KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



 Noguera, at col. 2, ll. 13–18. It “filters out unintentional
 device orientation changes, such as periodic device orienta-
 tion changes that might be caused by carrying the hand-
 held device while, for example, walking or driving.” Id. at
 col. 2, ll. 20–23.
     The Board instituted review. After briefing and oral
 argument, the Board issued its final written decision find-
 ing the asserted claims unpatentable as obvious over Nogu-
 era in view of Liberty. In doing so, the Board construed the
 “sleep command” in claim 22 to “temporarily deactivate[]
 the motion input algorithm from translating sensed move-
 ment into a command for a defined period of time.” Board
 Decision, 2019 Pat. App. LEXIS 13623, at *11. The Board
 agreed with Samsung that, although “no new commands
 are executed during the sleep period,” “nothing in the
 claims or the specification precludes using data sensed dur-
 ing the sleep period in commands that are executed after
 the system is reactivated.” Id. at *9–10. The Board further
 construed claim 22’s sending the “sleep command” “after
 the command is executed” to “indicate[] a temporal rela-
 tionship between the executed command and the sleep
 command that requires the executed command to occur and
 then at some point later in time the sleep command is is-
 sued.” Id. at *11. The Board made clear that there are no
 temporal or other limits to the “at some point in time” as-
 pect of its construction.
     Given these constructions, the Board concluded that
 the combination of Noguera and Liberty rendered obvious
 claims 22 and 23. Specifically, the Board found that Nogu-
 era in view of Liberty discloses the claimed “sleep com-
 mand,” and that it is sent “after” the motion input
 command is executed. Id. at *22. 1



     1 Samsung had also asserted that claims 22 and 23
 were anticipated by Liberty.  Given its obviousness
Case: 20-1270      Document: 45     Page: 7     Filed: 12/23/2020




 KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.             7



     KEYnetik timely appealed. We have jurisdiction under
 28 U.S.C. § 1295(a)(4)(A).
                           DISCUSSION
     “[W]e review the Board’s ultimate claim constructions
 de novo and its underlying factual determinations involv-
 ing extrinsic evidence for substantial evidence.” Microsoft
 Corp. v. Proxyconn, Inc., 789 F.3d 1292, 1297 (Fed. Cir.
 2015). Where, as here, “the IPR stems from a petition filed
 before November 13, 2018, the claims are given the ‘broad-
 est reasonable interpretation’ consistent with the specifica-
 tion.” Game & Tech. Co. v. Wargaming Grp. Ltd., 942 F.3d
 1343, 1351 (Fed. Cir. 2019) (quoting Cuozzo Speed Techs.,
 LLC v. Lee, 136 S. Ct. 2131, 2142 (2016)).
      On appeal, KEYnetik argues that the Board’s claim
 construction was unreasonably broad and “divorced from
 the actual teaching[s] of the specification.” Appellant Br.
 20. According to KEYnetik, the claimed “sleep command:”
 (1) “must prohibit the execution of commands based on any
 movement sensed during the ‘sleep period’—i.e., the tem-
 porary period resulting from the ‘sleep command’—even af-
 ter re-activation of the motion sensing algorithm;” and
 (2) “is logically correlated to, and conditioned upon the
 completion of the preceding algorithmic step (i.e., the exe-
 cution of a motion input command).” Id. at 20–21.
     As to the first issue, the Board construed the term
 “sleep command” to require “temporarily deactivat[ing] the
 motion input algorithm from translating sensed movement
 into a command for a defined period of time.” Board Deci-
 sion, 2019 Pat. App. LEXIS 13623, at *11. Looking to the
 claim language and the specification, the Board explained
 that “no new commands are executed during the sleep pe-
 riod, but . . . no prohibitions are placed on the collection and


 determination, the Board declined to address anticipation.
 Id. at *27.
Case: 20-1270    Document: 45       Page: 8   Filed: 12/23/2020




 8           KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



 use of sensed data after the expiration of the sleep period.”
 Id. at *9–10. Given the intrinsic evidence, we see no error
 in the Board’s construction as to the scope of the claimed
 “sleep command.” 2
     As to the second issue, claim 22 recites a “step motion
 algorithm,” including three claimed sets of instructions.
 Specifically, the “step motion algorithm” includes: (1) “in-
 structions to execute a command from the motion input al-
 gorithm,” (2) “instructions to send a sleep command to the
 motion input algorithm after the command is executed,”
 and (3) “instructions to re-activate the motion sensing al-
 gorithm from the sleep command after elapse of a defined
 period of time.” ’146 patent, col. 18, ll. 19–25 (emphases
 added). The Board construed sending the “sleep command”
 “after the command is executed” to indicate “a temporal re-
 lationship between the executed command and the sleep
 command that requires the executed command to occur and
 then at some point later in time the sleep command is is-
 sued.” Board Decision, 2019 Pat. App. LEXIS 13623, at
 *11. As noted, according to the Board, the “claims provide



     2   KEYnetik argues that the Board’s construction of
 the claimed “sleep command” violated its due process
 rights because the Board relied upon a “single sentence in
 the specification” that was not previously cited. Appellant
 Br. 43. We disagree. The Board’s analysis—which looked
 to the claim language and the specification as a whole—
 was not limited to a single sentence in the specification.
 KEYnetik cites no authority for the proposition that the
 Board is limited to citing only those portions of the patent
 brought to its attention, and we have found none. Indeed,
 our case law is clear that the “broadest reasonable inter-
 pretation” must “take into account ‘the context of the entire
 patent.’” Personalized Media Commc’n, LLC v. Apple Inc.,
 952 F.3d 1336, 1340 (Fed. Cir. 2020) (quoting Realtime
 Data, LLC v. Iancu, 912 F.3d 1368, 1374 (Fed. Cir. 2019)).
Case: 20-1270      Document: 45     Page: 9   Filed: 12/23/2020




 KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.           9



 no limit as to intervening acts that could occur between the
 executed command and the sending of the sleep command.”
 Id. In reaching this conclusion, the Board found that the
 claims “do not describe any further relationship between
 the executed command and the sleep command.” Id.
     We conclude that the Board’s construction of sending
 the “sleep command “after the command is executed” is un-
 reasonably broad. Even when giving claims the broadest
 reasonable interpretation, the Board cannot adopt a con-
 struction that is unreasonable under general claim con-
 struction principles. Microsoft, 789 F.3d at 1298. We have
 explained that “[t]he protocol of giving claims their broad-
 est reasonable interpretation . . . does not include giving
 claims a legally incorrect interpretation.” Id. (quoting In
 re Skvorecz, 580 F.3d 1262, 1267 (Fed. Cir. 2009)). Rather,
 “claims should always be read in light of the specification
 and teachings in the underlying patent.” In re Suitco Sur-
 face, Inc., 603 F.3d 1255, 1260 (Fed. Cir. 2010). A construc-
 tion that is “unreasonably broad” and does not “reasonably
 reflect the plain language and disclosure” of the patent will
 not pass muster. Microsoft, 789 F.3d at 1298 (quoting
 Suitco, 603 F.3d at 1260).
      Here, claim 22 recites a “step motion algorithm” with
 three sets of instructions indicating what must be done and
 when it must be done. In relevant part, it states: “send a
 sleep command to the motion input algorithm after the
 command is executed.” ’146 patent, col. 18, ll. 21–22. As
 such, the claim language is clear that the “sleep command”
 is sent “after” the executed command. Id. While the par-
 ties agree that use of the word “after” in the claim indicates
 a temporal relationship, they disagree as to the length of
 time that can occur between the executed command and
 the sleep command. As explained below, looking at the pa-
 tent as a whole, we conclude that the “sleep command”
 must be sent shortly after and in direct response to the ex-
 ecuted command.
Case: 20-1270      Document: 45       Page: 10    Filed: 12/23/2020




 10             KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



      Referring to Figure 12, the specification explains that
 a user can tilt the device—“[a] command from motion input
 algorithm is received (1202) and executed (1204)”—and
 cause the cursor to move on the device screen. Id. at col.
 14, ll. 19–20; 29–37. “Following execution of the command
 at step (1204), a sleep command is sent to a motion input
 algorithm (1206). The sleep command blocks any new com-
 mands from the motion input algorithm.” Id. at col. 14, ll.
 22–25. The “sleep command” allows the user to move the
 device a second time (tilting the device back to its initial
 position) “without requiring the cursor to return to its ini-
 tial placement within the grid.” Id. at col. 14, ll. 33–37.
 After the “sleep” period elapses, “the simple step motion al-
 gorithm sends a ‘Wake up’ command to the motion input
 algorithm (1208) to resume sending motion input com-
 mands with the current placement serving as a reference
 point of origin.” Id. at col. 14, ll. 37–41.
      Although the Board’s construction allows any interval
 of time between the executed command and the sending of
 the sleep command, the specification states that the “sleep
 command is sent” after the executed command—not that it
 may be sent “at some point later in time,” as the Board
 found. See id. at col. 14, ll. 22–24 (emphasis added); Board
 Decision, 2019 Pat. App. LEXIS 13623, at *11. The Board’s
 open-ended construction would encompass a sleep com-
 mand that is sent days, hours, months, or even years after
 the executed command. Indeed, at oral argument, counsel
 for Samsung indicated that the period of time between the
 executed command and the sleep command could be weeks.
 See Oral Arg. at 25:09–29, available at http://oralargu-
 ments.cafc.uscourts.gov/default.aspx?fl=20-
 1270_12102020.mp3 (Q: “Do you agree that a temporal lim-
 itation, that there has to be some short period of time that
 we are talking about rather than weeks?” A: “Your Honor,
 I don’t think that the claims or the specification necessarily
 require that.”). But the specification’s use of the phrase “is
Case: 20-1270      Document: 45    Page: 11    Filed: 12/23/2020




 KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.         11



 sent” implies an immediacy that simply precludes that con-
 struction.
     To find otherwise would eviscerate the stated purpose
 of the claimed invention. As we recently reiterated, “[a]
 patent’s statement of the described invention’s purpose in-
 forms the proper construction of claim terms, including
 when the task is to identify the broadest reasonable inter-
 pretation.” Kaken Pharm. Co. v. Iancu, 952 F.3d 1346,
 1352 (Fed. Cir. 2020); see also In re Power Integrations,
 Inc., 884 F.3d 1370, 1376–77 (Fed. Cir. 2018) (because the
 patent at issue “strives to eliminate unnecessary compo-
 nents and create a more compact circuit,” the Board’s con-
 struction that would include a “bulky” component was
 “unduly broad” and “inconsistent” with the patent’s “fo-
 cus”).
      Here, the specification explains that the claimed “sim-
 ple step motion” serves to “simplif[y] calculations allowing
 forces caused by the returning motion to be ignored.” ’146
 patent, col. 13, ll. 61–65. It does so by introducing an “in-
 sensitivity timeout”—or “sleep period”—during which the
 user can “bring the device back into the previous position”
 or “change the orientation any way the user wants.” Id. at
 col. 14, ll. 3–5; 13:66–14:2. During the sleep period, the
 claimed invention “automatically balances itself to com-
 pensate for the changes in orientation towards gravity and
 other external forces.” Id. at col. 14, ll. 11–16. The funda-
 mental purpose of the claimed invention is to ignore the
 returning motion during the sleep period. The Board’s con-
 struction, which would encompass a “sleep command” that
 follows an executed command at any time thereafter, is in-
 consistent with that purpose. For example, as KEYnetik
 explains, if a user tilts a device (the executed command),
 and the “sleep command” does not issue for 10 minutes, any
 “returning motion” resulting from the tilt of the device back
 to its original position would not be ignored, resulting in
 the cursor returning to its initial placement on the device
 screen. Appellant Br. 31. Accordingly, the Board adopted
Case: 20-1270      Document: 45       Page: 12    Filed: 12/23/2020




 12             KEYNETIK, INC.   v. SAMSUNG ELECTRONICS CO., LTD.



 a construction that is inconsistent with—and indeed,
 would eviscerate—the purpose of the invention.
     We conclude that the Board’s construction of “after the
 command is executed” was unreasonably broad and incom-
 patible with the purpose of the claimed invention. When
 read in the context of the claim language and the specifica-
 tion, the broadest reasonable interpretation is clear: send-
 ing the “sleep command” “after the command is executed”
 requires that the time between the last “executed com-
 mand” before the user intends for the sleep period to begin
 and the sending of the “sleep command” be short, without
 substantial intervening activity. Because the Board based
 its obviousness determination on its unreasonable con-
 struction, we remand with instructions to conduct a new
 analysis using the appropriate construction.
                           CONCLUSION
     For the foregoing reasons, we affirm the Board’s claim
 construction as to the scope of the claimed “sleep com-
 mand,” reverse the Board’s claim construction with respect
 to the “after the command is executed” claim term, vacate
 the Board’s final written decision, and remand the matter
 to the Board for further proceedings.
      AFFIRMED-IN-PART, REVERSED-IN-PART,
           VACATED, AND REMANDED
                                 COSTS
      No costs.